Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 10/26/2020.

Claim Objections
Claim 11 is objected to because of the following informalities:  	Regarding claim 11, in line 4, “an electrically conductive carrier” should read as “an electrically conductive carrier element”.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ueno (US Patent Application Publication US 2011/0058391 A1).	Regarding claim 1, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) a power electronics unit for an electric drive unit (see [0015] “inverter device supplies the converted three-phase AC power to a motor, which serves as a power source for the hybrid vehicle.”), the power electronics unit comprising (see Fig. 1): an electrically conductive carrier element (7); a power semiconductor module (2, 3, 4) arranged on the carrier element (2, 3, 4 are arranged on 7 via each three pins as shown in Fig. 1, see [0018] “The power modules 2 to 4 are each connected to a control substrate 7”), the power semiconductor module is configured to convert a direct current into a three-phase alternating current (see [0018] “The power modules 2 to 4 convert the smoothed DC power from the smoothing capacitor 1 into three-phase AC power”); and a current sensor (10, 11, 12) configured to measure the alternating current (10, 11, 12 detects AC current output by 2, 3, 4) integrated with the carrier element (10, 11, 12 are integrated with 7 via 10f, see Fig. 3) and the power semiconductor module (2, 3, 4 and 10, 11, 12 are integrated via 7) to form a main module (main module comprising 10, 11, 12, 7, 2, 3, and 4).

	Regarding claim 2, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein at least one of the current sensor or a conductor rail accommodating the current sensor is electrically connected to a power semiconductor of the power semiconductor module (10, 11, 12 is electrically connected to IGBTs of 2, 3, 4 via 2a, 3a, 4a, respectively).

	Regarding claim 3, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the current sensor is mechanically connected directly to the carrier element (see Fig. 3: 10, is mechanically connected directly to 7 via 10f).

	Regarding claim 4, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the current sensor is applied directly to the carrier element (see Fig. 1: 10, 11, 12 are applied directly to 7).

	Regarding claim 5, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the current sensor is indirectly mechanically connected to at least one of the power semiconductor module 

	Regarding claim 6, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the current sensor is attached to a conductor rail (2a, 3a, 4a) and the conductor rail is electrically and mechanically connected to at least one of the carrier element or the power semiconductor of the power semiconductor module (2a, 3a, 4a are electrically and mechanically connected to the IGBTs of 2, 3, 4, respectively).

	Regarding claim 7, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the current sensor is arranged inside a substantially rectangular outer contour of the carrier element or partially overlapping with said outer contour (see Fig. 3: 10, 11, 12 are arranged to be partially overlapping with 7).

	Regarding claim 8, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the power semiconductor module is enclosed by a module housing (housing comprising 8 and 5 encloses 2, 3, 4).

	Regarding claim 9, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the current sensor is arranged in the module housing or in a sensor housing (see Fig. 3: 10e) formed separately from the module housing (10 is formed in sensor housing 10e separate from 5 and 8).

	Regarding claim 10, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) a drive train for a motor vehicle, comprising the power electronics unit according to claim 1 electrically connected to an electric motor (see [0015] “inverter device supplies the converted three-phase AC power to a motor, which serves as a power source for the hybrid vehicle.”, see [0016] “As shown in FIG. 1, the inverter device includes a smoothing capacitor 1, three power modules 2 to 4, and a heat sink 5.”).

	Regarding claim 11, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) a power electronics unit (1) for an electric drive of a motor vehicle (see [0015] “inverter device supplies the converted three-phase AC power to a motor, which serves as a power source for the hybrid vehicle.”, the power electronics unit comprising: a main module (main module comprising 10, 11, 12, 7, 2, 3, and 4) including: an electrically conductive carrier (7); a power semiconductor module (2, 3, 4) arranged on the carrier element (2, 3, 4 are arranged on 7 via each three pins as shown in Fig. 1, see [0018] “The power modules 2 to 4 are each connected to a control substrate 7”), the power semiconductor module is configured to convert a direct current into a three-phase alternating current  (see [0018] “The power modules 2 to 4 convert the smoothed DC power from the smoothing capacitor 1 into three-phase AC power”); and a current sensor (10, 11, 12) configured to measure the alternating current (10, 11, 12 detects AC current output by 2, 3, 4) integrated with the carrier element (10, 11, 12 are integrated with 7 via 10f, see Fig. 3); and wherein the main module is preassembled as a single unit (main module comprising 10, 11, 12, 7, 2, 3, and 4 is preassembled as a single unit).

	Regarding claim 12, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the current sensor is mechanically connected directly to the carrier element (see Fig. 3: 10, is mechanically connected directly to 7 via 10f).

	Regarding claim 13, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the current sensor is indirectly mechanically connected to the power semiconductor module.

claim 14, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the current sensor is attached to a conductor rail (2a, 3a, 4a) and the conductor rail is electrically and mechanically connected to at least one of the carrier element or the power semiconductor of the power semiconductor module (2a, 3a, 4a are electrically and mechanically connected to the IGBTs of 2, 3, 4, respectively).

	Regarding claim 15, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the power semiconductor module is enclosed by a module housing (housing comprising 8 and 5 encloses 2, 3, 4).

	Regarding claim 17, Ueno discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the current sensor is arranged in a sensor housing (see Fig. 3: 10e) formed separately from the module housing (10 is formed in sensor housing 10e separate from 5 and 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Yamahira et al. (US Patent US 10,932,397 B2, hereinafter “Yamahira”).	Regarding claim 16, Ueno does not disclose wherein the current sensor is arranged in the module housing.	However, Yamahira teaches (see Fig. 3) wherein the current sensor (4) is arranged in the module housing (17, housing 17 encloses current sensor 4 and power semiconductor module 2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power electronics unit of Ueno wherein the current sensor is arranged in the module housing, as taught by Yamahira, because it can help provide effective cooling for both the current sensor and power semiconductor module.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2013/0265808 A1) discloses a power inverter .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838    

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838